           Case 7:19-cv-03253-KMK Document 54 Filed 01/03/20 Page 1 of 1

                                                                              \   .
FH                             " EAw PC
               FRUMKIN & HtiN:iER
                                                                                          '   I
                                                                                                  ELlZABETHE.HUNTER


                                                                                                  JORDAN M. KAPLAN
Main Office:                1025 Westchester Avenue, Suite 305, White Plains NY 10604
                            T:(914)468-6096 • F:(914)468-6099                                     WILLIAM D. FRUMKlN -
Orange County Office:       154 Main Street, Goshen, NY 10924                                          OF COUNSEL
                            T:(845)294-7620 • F:(845)294-3075



                                           WRITER'S EMAIL: EHunter@frurnkinhuntcr.com




                                                                     January 3, 2020


Via ECF Letter Motion
Honorable Kenneth M. Karas, U.S.D.J.
United States District Court
300 Quarropas Street
White Plains, New York 10601-4150

          Re:           Goosetown Enterprises, Inc. v. Electronic Service Solutions, Inc., Page, et al
                        SDNY Case No. 7:19-cv-03253
                        Our File No.19-8866

Dear Judge Karas:

         We represent Defendant Douglas Page in the above-referenced matter. We write, in
accordance with Section I.C ofYour Honor's Individual Rules ofPractice, to request an adjournment
of the pre-motion conference currently scheduled for February 6, 2020 (per Doc. No. 53). We
request this adjournment because the undersigned will be out of town attending a legal conference
that week. This is the first request for adjournment of this conference. Counsel for Plaintiff and
counsel for the other Defendants both consent to this request. For rescheduling purposes, counsel
for all of the parties are available the rest of the month of February, except February 3- 7, 12-14, and
17.

         Thank you for your consideration.


 0c"t\~ . ~                  (l-t\t~d         t's   fWJJ                          Sincerely,

                                                                                  Isl
 re) z..l       11      f z_o       t;t   11 ·.   o_O
                                I
                                                         ,I..,,.                  Elizabeth Hunter


         cc:         Jaclyn Goldberg      ., ~ { .~L~ECF)
                     Jonathan Adler, Es . (via ECF)
                     Mr. Douglas Page (v1a emaH)
